 In the Matter of THE GouLDMERSEREAUCO., INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENIjWORI3;ERS OF AMERICA,C. I. O.Case No. 2-R-5320.Decided April 17, 1945Mr. Jacob Fogelson,of New York City, for the Company.Droisen cQ Marcus, by Mr. Julius Droisen,of New York City, forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Gould Mersereau Co., Inc., Long Island City, New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate' hearing upon due notice before John J. Cuneo,Trial Examiner. Said hearing was held at New York City, on Mai ch19, 1945.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following.-FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Gould Mersereau Co., Inc., is a New York corporation operat-ing a plant at Long Island City, New York, where it is engaged inthe manufacture of metal parts for ordnance materials.During the61 N. L R.B, No. SR.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD12-month period ending March 7, 1945, the Company purchased rawmaterials valued in excess of $100,000, approximately 75 percent ofwhich was shipped to it from points outside the State of New York.During the same period the Company manufactured products valuedin excess of $500,000, about 75 percent of which was shipped to pointsoutside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, AircraftAgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn January 16,1945, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to be°appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find,in agreementwith a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingsalesmen,office clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges inthe status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofiThe Field Examiner reported that the Union presented 47 authorization cards.Thereare approximately 106 employees in the appropriate unit. THE GOULD MERSEREAU CO., INC.603Election herein, subject to the limitations and additions set forth inthe Direction.The Union requests that it appear on the ballot as "U.A.W.-C.I.O."The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Gould Mer-sereau Co., Inc., Long Island City, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and havt not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby U. A. W.-C. I. 0., for the purposes of collective bargaining.CHAIRMAN MILLIStook no part in the consideration of the aboveDecision and Direction of Election.